DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application 16/292,250 was filed on March 4, 2019, is a continuation of 11/628,379 filed July 18, 2007 (now abandoned), which was a national stage entry of PCT/AU05/00776 having an International Filing Date of June 1, 2005, and claims foreign priority from Australian Applications 2004903030 filed June 1, 2004, and 2004903240 filed June 11, 2004.  
The effective filing date of June 1, 2004 is before the AIA  date of March 16, 2013, and so the application is being examined under the pre-AIA  law.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority, based on Australian Application 2004903030 filed June 1, 2004, and Australian Application 2004903240 filed June 11, 2004.  
As required by 37 CFR §1.55, on Dec. 1, 2006, the Applicant filed certified copies of the Australian Application 2004903030 and Australian Application 2004903240 in the parent application 11/628,379. 

Status of the Application
This Final Office Action is in response to Applicant’s communication of Dec. 15, 2021.
Claims 1-3 and 5-8 were previously pending, of which claim 1 was independent.
In the most recent amendment, claim 1 has been amended. Claims 4 and 9-20 were previously cancelled.
All pending claims have been examined on the merits.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner holds that the combination of both “data box 1076” described in para. [0468] of the specification and “drop down menu 1082” described in para. [0470] of the specification (both being shown in Figure 87), if added to the currently pending version of claim 1 without deletion of currently pending features, in a manner that describes the user functionality of these interactive features of the graphic user interface (GUI), would overcome the 35 USC 101 rejection.
[0468] The table 1066 includes a percentage asset allocation column 1074 including a data box 1076 corresponding to each one of the selected investments 1068. The financial planner can there by allocate a percentage of the investor's assets to each one of the selected investments 1068.

[0470] The table 1066 also shows the distribution of assets 1080 in each asset class 1072 for a benchmark risk category selected from the drop down window 1082. The financial planner can select the investor's benchmark risk category from the drop down window 1082 and compare the distribution of assets 1080 of the benchmark with the weighted distribution 1078 of the investor. The financial planner and/or the investor can thereby see how closely the selected investments and the asset allocation correspond to the benchmark risk category of the investor.

The Examiner further holds that the claims would be in condition for allowance if claim 1 is further amended to overcome the 35 USC 112 rejections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first graphical user interface” and “second graphical user interface” of claim 1 must be shown, or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Independent claim 1 recites “a first graphical user interface” and “a second graphical user interface”, however, the Figure 87 mentioned in the Remarks filed on Dec. 15, 2021 shows both the “first graphical user interface” and “second graphical user interface” as a single user interface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3 and 5-8 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “a first graphical user interface” and “a second graphical user interface”, however, the Figure 87 mentioned in the Remarks filed on Dec. 15, 2021 shows both the “first graphical user interface” and “second graphical user interface” as a single user interface.
Claim 1-3 and 5-8 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “enhance” in independent claim 1 is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “so as to enhance visual comparison” in claim 1 is indefinite.  All dependent claims 2, 3, and 5-8 inherit this indefinite feature. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-3 and 5-8 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-3 and 5-8 are apparatus claims that recite a communications system comprising: a computer hardware unit operative to perform a method. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-3 and 5-8 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-3 and 5-8 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See, for example, the “weighted average” in the following claimed step recited in independent claim 1 (emphasis added): 
“automatically adjust the combined distribution of assets over said plurality of asset classes in accordance with the allocation of assets received so as to create a representation of a weighted average for the first set of investments for each asset class”
In addition, claims 1-3 and 5-8 also recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See, for example, the following claimed steps in independent claims 1 (emphasis added):
“identify a benchmark risk category from a plurality of benchmark risk categories, the benchmark risk category categorizing a risk tolerance level of a user;”
“receive an allocation of assets of the user for each investment of the first set of investments”
“automatically adjust the combined distribution of assets over said plurality of asset classes in accordance with the allocation of assets received so as to create a representation of a weighted average for the first set of investments for each asset class”.
The adjustment of “the combined distribution of assets” in an investment portfolio, in accordance with “the allocation of assets received” is well known in the field of financial investment management.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 recites: “automatically position, based on the received selection of the one of the plurality of benchmark risks, the distribution of assets over the plurality of asset classes of the benchmark risk category at a location in the table of the second graphical user interface adjacent to the values for the representation of the weighted average for the first set of investments for each asset class so as to enhance visual comparison of the distribution of assets over the plurality of asset classes of the benchmark risk category with the values for the representation of the weighted average for the first set of investments for each asset class” but do not recite how this is done (what location in the table enhances visual comparison of the values?), thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-3 and 5-8 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-3 and 5-8 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), in regards to Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017).
Furthermore, claimed steps such as “instruct the transmitter to transmit a signal via the network to the user terminal, wherein the signal comprises code configured to cause the user terminal to display the second user interface” are mere extra-solution activity.
The dependent claims do not remedy these issues.
Dependent claims 2 and 8 merely recite information received from the user. 
Claim 3 merely recites comparing the two portfolios and determining that they are not identical – a process that is not limited to being performed on a computer.
Claim 5 and 6 merely limits the abstract idea of claim 1 to investment portfolios, which is also an abstract idea.
Claim 7 merely limits the abstract idea of claim 1 to determining a risk level of a financial portfolio, which is also an abstract idea.

Response to Arguments
Re: 35 U.S.C. 101 Rejections
The 35 U.S.C. 101 Rejections of claims 1-3 and 5-8 have been amended, as necessitated by the amendments to independent claim 1.  

Re: 35 U.S.C. 102 Rejections
The 35 U.S.C. 102 Rejections of claims 1-3 and 5-8 have been withdrawn, as necessitated by the amendments to independent claim 1.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0108134 A1 to Harlow et al.  See Figure 2B.
US 8,768,800 B2 to Milosavljevic et al.  See Figure 16.
US 2002/0152151 A1 to Baughman et al.  See Figures 4, 5, and 6.
US 2002/0198811 A1 to Wizon et al.  See Figure 7 and para. [0050]: “FIG. 7 illustrates an exemplary graphical interface screen "C" for viewing the results of the analyses and various factors generated by the analyses useful to the portfolio manager for making risk management decisions for each security. A main analytics folder 170 illustrates various techniques and tools made available to the portfolio manager by system 10 for each security. The particular security under examination is listed in the information table 172. In this embodiment, the analyses are used to generate data including, but not limited to, static measures 174 such as price/yield tables, spread pricing, modified duration, modified convexity; option adjusted measures 176 such as option-adjusted spread (OAS), option adjusted duration (OAD), option adjusted convexity (OAC); key rate durations (KRD) 178 and projected prepayment speeds 180; and horizon analysis 182 such as expected rate of return (EROR).”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

February 19, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 22, 2022